Citation Nr: 1417467	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether the current 20 percent evaluation assigned for right knee arthritis was clearly and unmistakably erroneous.

2.  Whether the current 20 percent evaluation assigned for left knee arthritis was clearly and unmistakably erroneous.

3.  Entitlement to service connection for sciatic nerve pain.

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from January 2009 and November 2009 rating decisions. 

In June 2009, the Board denied service connection for posttraumatic stress disorder and remanded claims for increased ratings for the right and left knee disabilities in excess of 20 percent.  The Board also noted that the Veteran had withdrawn the issue of entitlement to individual unemployability due to service-connected disability in September 2008.  In June 2010, the Board denied ratings in excess of 20 percent for arthritis of each knee prior to February 2010 and remanded the issues of whether the reduction in ratings to 10 percent each for right and left knee arthritis since February 2010 was proper in order to provide the Veteran a statement of the case (SOC) with regard to these issues.  In August 2010, the Veteran was issued a SOC which characterized the issues as whether the current separate 20 percent evaluations assigned for right and left knee arthritis were clearly and unmistakably erroneous.  Regardless of how these issues were characterized, as will be discussed below, the Veteran has withdrawn any appeals relating to his knees.  

The issues of entitlement to service connection for sciatic nerve pain and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 2012 and April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal of the issue of whether the current 20 percent evaluation assigned for right knee arthritis was clearly and unmistakably erroneous is requested.

2.  In September 2012 and April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal of the issue of whether the current 20 percent evaluation assigned for left knee arthritis was clearly and unmistakably erroneous is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether the current 20 percent evaluation assigned for right knee arthritis was clearly and unmistakably erroneous by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of whether the current 20 percent evaluation assigned for left knee arthritis was clearly and unmistakably erroneous by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of  whether the current separate 20 percent evaluations assigned for left and right knee arthritis were clearly and unmistakably erroneous and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the issue of whether the current 20 percent evaluation assigned for right knee arthritis was clearly and unmistakably erroneous is dismissed.

The appeal of the issue of whether the current 20 percent evaluation assigned for left knee arthritis was clearly and unmistakably erroneous is dismissed.


REMAND

The Veteran was denied service connection for sciatic nerve pain and denied an application to reopen a previously denied claim for service connection for a back disorder in a January 2009 rating decision.  The Veteran indicated in a statement dated December 2009 that he disagreed with the denial of his back claim.  He also had filed a notice of disagreement in February 2009 which referenced the sciatic nerve pain denial.  As the February and December 2009 statements were received within 1 year of the January 2009 rating decision, the Board will consider such statements as a notice of disagreement (NOD) with regard to the January 2009 denial of these claims.  The Veteran has not been afforded a SOC addressing these issues.  Therefore, the claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41   (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issues of entitlement to service connection for sciatic nerve pain and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a back disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


